DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 04/26/2022.
Claims 1-8 and 10-12 have been amended. 
Claim 9 has been cancelled.
Claims 1-8 and 10-12 remain pending in this application.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 05/16/2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-12 are directed towards a method  which are among the statutory categories of invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-8 and 10-12, under Step 2A claims 1-8 and 10-12 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-8 and 10-12, the independent claims (claims 1 and 11) are directed, in part, to a managing workflow of system organization structure for setting approval (e.g. creating departments and roles; setting department hierarchy; selecting a setting an approval role, filling in specific levels). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. The managing personal behavior is entered into when the user selections are made and based on the selection made following a rule/instruction for creating roles for approval. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – a system organization structure to perform the claim steps. There is limited to no hardware recited in the claims, nor the specification. The closes things is a database in the specification that amounts no more than mere instructions to apply the exception using a software component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as a system organization structure to perform the claim steps. When considered individually, a system organization structure to perform the claim steps, as claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0054]) “A submission role reviewing process is added, thus avoiding the problem that an approval process needs to be newly created (or re-submitted) because the approval result is incorrect or the approval result is not compliant with the expectation of the submission role, thereby reducing the internal friction of the system, and improving the efficiency and reliability of the approval process.” [0056] “Multiple approval processes can be effectively integrated in one approval process, which can effectively reduce circulation conditions and circulation lines, reduce the workload of the personnel who are responsible for setting the system workflow, and improve the system reliability.”  ([0062]) “Especially after the system has been used for a period of time (after the permissions of the user/role have changed dynamically), the solutions in the present application can significantly improve the permission management efficiency for the system user during the use of the system, make the dynamic authorization simpler, more convenient, clearer and more explicit, and improve the efficiency and reliability of the permission setting.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional element noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-8, 10, and 12 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 103
Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claims 1-8 and 10-12 are removed in light of Applicant's claims and remarks of 04/26/2022, which are deemed persuasive as to independent claims 1 and 11. The reasons for withdrawal of the rejections under 35 U.S.C. 103  can be found at the following claim limitations of 04/26/2022 at claims 1 and 11 as follows:

Claim amendments
1. (Currently amended) A method for setting an approval role at a workflow approval node based on form fields in a management computer system , comprising organizational structure and 
wherein setting the system organizational structure comprising 
creating one or more departments and one or more roles in the system; and 
setting a hierarchical relationship among the one or more departments, and setting a department supervisor role in each of the one or more departments; and 
setting the approval role according to the department level comprising 
determining one of a role attribute field, a department attribute field, or a submission role of an approval process comprised in a form corresponding to the approval process as a level subject; and 
(1) wherein when determining the role attribute field in the form corresponding to the approval process as the level subject, the approval role is configured as follows:, 
a role corresponding to the field comprised in the form is configured to serve as the approval role of the approval node; or 
a department supervisor role in a department to which the role corresponding to the field belongs is configured to serve as the approval role of the approval node; or when the role corresponding to the field is the department supervisor rolis configured to serve as the approval role of the approval node; or 
the department supervisor role in the department that is m-1 level higher than the department to which the role corresponding to the field belongs is configured to serve as the approval role of the approval node, wherein m is equal to or larger than 2
 (2) wherein when determining the department attribute field in the form corresponding to the approval process as the level subject, the approval role is configured as follows:
a department supervisor role in a department corresponding to the field in the form is configured to serve as the approval role of the approval node; or   
a department supervisor role in a department that is n level higher than the department is configured to serve as the approval role of the approval node, wherein n is equal to or larger than 1;
 (3) wherein when determining the submission role of the approval process as the level subject, the approval role is configured as follows: 
the submission role of the approval process is configured to serve the approval role of the approval node; or 
a department supervisor role in a department to which the submission role belongs is configured to serve as the approval role of the approval node; or when the submission role is the department supervisor role in the department to which it belongs, a department supervisor role in a department that is one level higher than the department to which the submission role belongs is configured to serve as the approval role of the approval node; or 
the department supervisor role in the department that is o-1 level higher than the department to which the submission role of the workflow approval process belongs is configured to serve as the approval role of the approval node, wherein o is equal to or larger than 2; and 
wherein when a level of the department of the determined approval role exceeds a top-level department in the system organizational structure, the department supervisor role in the top-level department is configured 5to serve as the approval role of the approval node; 
wherein a role is an independent object in the management computer system which is not a group or class, the role is configured to be related to a unique user only during a same period, and the user is configured to be related to the one role or more roles, the user is configured to obtain an approval permission through its relation to the one role or more roles.


11. (Currently amended) A method for setting an approval role at a workflow approval node based on form fields in a management computer system, comprising setting a system organizational structure and setting an approval role according to a department level: 
wherein setting the system organizational structure comprising:
creating one or more departments and one or more roles in the system; and 
9setting a hierarchical relationship among the one or more departments, and setting a department supervisor role in each of the one or more departments; and 
wherein setting the approval role according to the department level comprising: 
determining one of a role attribute field, a department attribute field, or a submission role of an approval process comprised in a form corresponding to the approval process as a level subject; and
(1) wherein when determining the role attribute field in the form corresponding to the approval process as the level subject, the approval role is configured as follows: 
a role corresponding to the field comprised in the form is configured to serve as the approval role of the approval node; or 
a department supervisor role in a department to which the role corresponding to the field belongs is configured to serve as the approval role of the approval node; or when the role corresponding to the field is the department supervisor role in the department to which it belongs, a department supervisor role in a department that is one level higher than the department to which the role corresponding to the field belongs is configured to serve as the approval role of the approval node; or 
the department supervisor role in the department that is m-1 level higher than the department to which the role corresponding to the field belongs is configured to serve 10as the approval role of the approval node, wherein m is equal to or larger than 2; or   
wherein when a department supervisor role is required to be the approval role, and when the role corresponding to the field is the department supervisor role in the department to which it belongs and there is no higher level department over the department, the approval node is configured to be approved by a specified group comprising one or more approval roles other than the department supervisor role: 
(2) wherein when determining the department attribute field in the form corresponding to the approval process as the level subject, the approval role is configured as follows: 
a department supervisor role in the department corresponding to the field is 11configured to serve as the approval role of the approval node; or 
a department supervisor role in a department that is n level higher than the department corresponding to the field is configured to serve as the approval role of the approval node, wherein n is equal to or larger than 1; or  
wherein when a department supervisor role is required to be the approval role, the approval node is configured to be approved by the specified group comprising one or more approval roles other than the department supervisor when there is no higher level department over the department corresponding to the field in the form; 
(3) wherein when selecting the submission role of the approval process as the level subject, the approval role is configured as follows:  
submission role of the workflow approval process is configured to serve as the approval role of the approval node; or 
12a department supervisor role in a department to which the submission role belongs is configured to serve as the approval role of the approval node; or when the submission role is the department supervisor role in the department to which it belongs, a department supervisor role in a department that is one level higher than the department to which the submission role belongs is configured to serve as the approval role of the approval node; or 
the department supervisor role in the department that is o-1 level higher than the department to which the submission role of the workflow approval process belongs is configured to serve as the approval role of the approval node, wherein o is equal to or larger than 2; or 
wherein when a department supervisor role is required to be the approval role, the approval node is configured to be approved by a specified group 13comprising one or more approval roles other than the department supervisor role when the submission role is the department supervisor role in the department to which it belongs and there is no higher level department over the department; 
wherein when department level exceeds a top-level department in the system organizational structure, a department supervisor role in the top-level department is configured to serve as the approval role of the approval node, and 
wherein a role is an independent object in the management computer system which is not a group or class, the role is configured to be related to a unique user only during a same period, and the user is configured to be related to the one role or more roles, the user is configured to obtain an approval permission through its relation to the one role or more roles.

Remarks at pg. 21, 22 
“Lillie does not seem to disclose a method for setting an approval role at a workflow approval node based on form fields in a management computer system. 
In paragraph 0037 of Lillie that the Examiner refers to, "UI 110 and/or any similar UI (e.g., as described in detail below) can retrieve and/or store one or more profiles (e.g., a configuration, settings, preference and property file) in bank 120. ... Any number of user's can be provided with the ability to generate, store and utilize profiles from the bank 120." Figure 8 with annotation of Lillie is reproduced below for better reference. 

    PNG
    media_image1.png
    430
    272
    media_image1.png
    Greyscale

(Annotated Fig. 8 of Lillie)
In paragraph 0013 of Lillie, it is disclosed that "a system and methods are provided that enable a user to share portal profiles with other users with similar roles." 
Figure 8 does not show a hierarchical relationship among the one or more departments, and setting a department supervisor role in each of the one or more departments. ”

Remarks at pg. 26, 27 
“Given the roles in Lillie have the nature of a group or class, "conventional role-based user permission management methods" all adopt a "role-to-user one-to-many" relation mechanism, wherein one role can correspond to/be related to multiple users at the same time. As long as the roles are roles that have the nature of a group or class, there are necessarily defects (these defects will not disappear simply because sometimes some roles are only related to one user in a specific case), as set forth in the background of the Specification of the present application for details. 
That is, according to the claimed invention of claim 1, when a certain role is related to one user, other users can no longer be related to this role, and one role is not allowed to be related to multiple users at the same time. 
 Delany relates to methods for determining the set of groups that a user is a member of and also does not seem to disclose the above features of claim 1. Assuming the "group" in Delany can be considered as "role," "[g]roups can be very useful for managing access privileges and other items. For example, if five persons at a company have similar job responsibilities, they are likely to need similar access privileges. Rather than configure each person separately, a group can be created and each of the five persons can be added to the group. An administrator then only needs to configure the system for the single group's access privileges, instead of five separate persons. Groups can be used for any subset of access privileges. Groups are also popular for mailing lists" (see paragraph 0012 of Delany), that is the group or "role" in Delany is exactly contrary to what the current invention is proposing, and has the same issues pointed out above in the discussion of 35 USC 101 rejection..  


Response to Arguments
Applicant’s arguments filed 04/26/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 04/26/2022.

Regarding the 35 U.S.C. 101 rejection, at pg. 6-8 Applicant argues with respect to claims at issue are not directed to an abstract idea 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. Using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. As recited, the claims are directed towards: 
1. (Currently amended) A method for setting an approval role at a workflow approval node based on form fields in management, comprising setting a system organizational structure and setting an approval role according to a department level: 
wherein setting the system organizational structure comprising 
creating one or more departments and one or more roles in the system; and 
setting a hierarchical relationship among the one or more departments, and setting a department supervisor role in each of the one or more departments; and 
setting the approval role according to the department level comprising 
determining one of a role attribute field, a department attribute field, or a submission role of an approval process comprised in a form corresponding to the approval process as a level subject; and 
(1) wherein when determining the role attribute field in the form corresponding to the approval process as the level subject, the approval role is configured as follows:, 
a role corresponding to the field comprised in the form is configured to serve as the approval role of the approval node; or 
a department supervisor role in a department to which the role corresponding to the field belongs is configured to serve as the approval role of the approval node; or when the role corresponding to the field is the department supervisor rolis configured to serve as the approval role of the approval node; or 
the department supervisor role in the department that is m-1 level higher than the department to which the role corresponding to the field belongs is configured to serve as the approval role of the approval node, wherein m is equal to or larger than 2
 (2) wherein when determining the department attribute field in the form corresponding to the approval process as the level subject, the approval role is configured as follows:
a department supervisor role in a department corresponding to the field in the form is configured to serve as the approval role of the approval node; or   
a department supervisor role in a department that is n level higher than the department is configured to serve as the approval role of the approval node, wherein n is equal to or larger than 1;
 (3) wherein when determining the submission role of the approval process as the level subject, the approval role is configured as follows: 
the submission role of the approval process is configured to serve the approval role of the approval node; or 
a department supervisor role in a department to which the submission role belongs is configured to serve as the approval role of the approval node; or when the submission role is the department supervisor role in the department to which it belongs, a department supervisor role in a department that is one level higher than the department to which the submission role belongs is configured to serve as the approval role of the approval node; or 
the department supervisor role in the department that is o-1 level higher than the department to which the submission role of the workflow approval process belongs is configured to serve as the approval role of the approval node, wherein o is equal to or larger than 2; and 
wherein when a level of the department of the determined approval role exceeds a top-level department in the system organizational structure, the department supervisor role in the top-level department is configured 5to serve as the approval role of the approval node; 
wherein a role is an independent object in the management system which is not a group or class, the role is configured to be related to a unique user only during a same period, and the user is configured to be related to the one role or more roles, the user is configured to obtain an approval permission through its relation to the one role or more roles.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations regarding managing workflow of system organization structure for setting approval, which constitutes methods related to managing personal behavior or relationships or interactions between people (including teaching, and following rules or instructions) which are still considered an abstract idea under the 2019 PEG. The evaluating workflow of organizational units is comprised of generic computer elements to perform an existing business process, which Applicants admit claims are part of a conventional problem and soltion at pg. 18 and 19. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps at pg. 19 that Applicant points to: “the proposed invention is not simply related to role and user correlation, the proposed invention creates a new configuration and definition of a "role" object in the system first, contrary to what a traditional "role" object would operate. The configuration of such a new role object in a management system is a technical means being adopted to resolve one or more technical problems existed in the conventional art, rather than an abstract idea.” are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.

At page 19, Applicant argues claims are should be eligible subject matter based on Enfish.
In response, Examiner respectfully disagrees. Enfish recited claims that asserted improvements in computer capabilities with sufficient support in the specification that the claims were directed to a specific implementation of a solution to a problem in the software arts, which shows the claimed invention made improvements in computer-related technology. In contrast, the present claims reciting generic computer elements to perform the functions of identifying, setting, determining, corresponding, and generating analyzed data, do not add significantly more to the abstract idea because they perform generic functions.
Lastly, the Examiner finds the claim recite concepts which are described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations regarding receiving, generating, and managing organizational data, which constitutes methods related to managing personal behavior or relationships or interactions between people (including teaching, and following rules or instructions) which are still considered an abstract idea under the 2019 PEG. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Casati et al., U.S. Pub. 20030149714, (discussing the managing of task workflows).
Ferman et al., E.P. EP1879136A1, (discussing the maximizing of workflow and access control).
Kumar et al., Dynamic Routing and Operational Controls in Workflow Management Systems, http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.31.2258&rep=rep1&type=pdf, Management Science, 1999, Vol 45, Issue #2 (discussing the processing of workflow management system).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624